DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's arguments, see pg 7-9 of Applicant’s Remarks, with respect to 35 U.S.C. 101 rejection, filed May 15, 2021, have been fully considered but they are not persuasive. 
The amended limitation “based on a time of results of the determining, transferring to another user device information comprising the determined body temperature” is not a specific or particular application of the calculation to make a practical application or provide significantly more than the abstract idea.  The step of “based on a time of results of the determining, transferring to another user device information comprising the determined body temperature” does not involves or effecting a transformation or reduction of a particular article to a different state or thing, “e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21” (see MPEP § 2106.05 IA), and fails to add specific limitations other than what is well-understood, routine, and conventional, according to Sun et al. (2014 International Symposium on Computer, Consumer and Control (2014); previous cited) .
	Sun teaches a system that senses and computes body temperature (Abstract), and the system operates by receiving temperature data to compute said body temperature (Abstract), and transferring the calculated body temperature to a user device in real time (Abstract).
Therefore, 35 U.S.C. 101 rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791